SCHEDULE A PROFESSIONALLY MANAGED PORTFOLIOS Brown Advisory Funds Series and Advisory Fee Schedule Series of Professionally Managed Portfolios Annual Advisory Fee Brown Advisory Growth Equity Fund 0.75% Brown Advisory Value Equity Fund 0.75% Brown Advisory Flexible Value Fund 0.85% Brown Advisory Small-Cap Growth Fund 1.00% Brown Cardinal Small Companies Fund 1.00% Brown Advisory Small-Cap Fundamental Value Fund 1.00% Brown Advisory Opportunity Fund 1.00% Brown Advisory Core International Fund 1.00% Brown Advisory Maryland Bond Fund 0.35% Brown Advisory Intermediate Income Fund 0.35% Brown Advisory Tactical Bond Fund 0.75% PROFESSIONALLY MANAGED PORTFOLIOS on behalf of each series of the Trust listed on ScheduleA BROWN INVESTMENT ADVISORY INCORPORATED By: /s/ Eric Falkeis By: /s/ David M. Churchill Name:Eric Falkeis Name: David M. Churchill Title: President Title: Treasurer Updated by the Board of Trustees:August 9, 2011 to add the Brown Advisory Tactical Bond Fund.
